DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                    CARLOS A. NUNEZ XENES,

                            Appellant,

                                 v.

                       STATE OF FLORIDA,

                             Appellee.


                          No. 2D21-977


                       September 16, 2022

Appeal from the County Court for Hendry County; Darrell R. Hill,
Judge.

Wayne R. Atkins and Matthew J. Troccoli of Xander Law Group,
P.A., Miami, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Chelsea N.
Simms, Assistant Attorney General, Tampa; and Allison C. Heim,
Assistant Attorney General, Tampa, (substituted as counsel of
record), for Appellee.


PER CURIAM.

     Affirmed. See State v. Stahl, 206 So. 3d 124 (Fla. 2d DCA

2016). But see Garcia v. State, 302 So. 3d 1051 (Fla. 5th DCA
2020), review granted, SC20-1419, 2020 WL 7230441 (Fla. Dec. 8,

2020) (certifying conflict with Stahl, 206 So. 3d 124, and certifying

questions related to whether defendants can be compelled to orally

disclose a smartphone passcode).


SILBERMAN, ATKINSON, and SMITH, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2